DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 112(b) rejections of claims 4, 5 and 10-12 of record in the previous Office Action mailed on 11/24/2020 have been withdrawn due to the Applicant’s amendment filed on 2/15/2021. 

   Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guigner et al. (WO 2016066640) [hereinafter Guigner].
	Guigner discloses a moulded inner dash trim part for a vehicle for a vehicle (Fig. 1; claim 14), comprising a porous fibrous layer comprising fibers and a thermoplastic binder (layer 10 or layer 30) laminated to an air permeable foil (film 20), wherein the fibers comprise conjugate frizzy fibers made of at least two sides with a difference between the two sides inducing an 
	Regarding claim 2, Guigner discloses wherein the frizzy fibers are hollow (page 5).
	Regarding claim 3, Guigner discloses the total airflow resistance of the trim part being between 500 and 6000 Ns.m-3 (page 3; claim 4).
	Regarding claim 4, Guigner discloses the frizzy fibers being made of at least one material selected from the group consisting of polyamide (polyamide 6 or polyamide 6.6), polyethylene, polypropylene and polyester (polyethylene terephthalate or polybutylene terephthalate) (claim 12).  
	Regarding claim 5, Guigner discloses the binder being made of at least one of the materials selected from the group consisting of polyester (polyethylene terephthalate), copolymers of polyester, polyolefin, polypropylene, polyethylene, polylactic acid and polyamide (polyamide 6 or polyamide 66) (page 5; claim 10).
	Regarding claim 6, Guigner discloses the porous fibrous layer having an area weight between 200 and 2000 g.m-2 (pages 6-8).
	Regarding claim 7, Guigner discloses the density of the porous fibrous layer being essentially constant at variable thickness (page 6).
	Regarding claim 8, Guigner discloses the fibrous layer consisting of 10 to 40% of binder, 10 to 70% of filler fibers, and 10 to 70% of frizzy fibers, and wherein the total amount adds to 100% by weight (page 8; claim 1).
	Regarding claim 10, Guigner discloses the fibers comprising synthetic fibers selected from the group consisting of polyamide (nylon), polyamide 6, polyamide 6.6, polyester, 
Regarding claim 11, Guigner discloses the filler fibers comprising reclaimed fibers made of at least one material selected from the group consisting of cotton shoddy, synthetic shoddy, polyester shoddy, natural fiber shoddy and mixed synthetic fiber (claim 11).
	Regarding claim 12, Guigner discloses the foil (film) comprising at least one polymer or copolymers selected from the group consisting of ethylene acrylic acid copolymers (EAA) and polyolefins (claim 8).
	Regarding claim 13, Guigner discloses an air permeable decorative layer adjacent to the foil (page 9; claim 15).
Regarding claim 17, Guigner discloses the polyamide being polyamide 6 or polyamide 66, the polyester is comprised of copolymers thereof, polyethylene terephthalate or polybutylene terephthalate, and wherein the polyethylene is a copolymer thereof (claim 12).
Regarding claim 18, Guigner discloses the polyester is polyethylene terephthalate, copolymers of polyester and wherein the polyamide is polyamide 6 or polyamide 66 (page 5; claim 10).
Regarding claim 19, Guigner disclose the polyamide being polyamide 6 or polyamide 66, the polyester comprised of copolymers thereof, polyethylene terephthalate or polybutylene terephthalate, and wherein the polyethylene is a copolymer thereof (page 8; claim 12).
Regarding claim 20, Guigner discloses the polyolefin being a polyethylene, low density polyethylene, linear low density polyethylene or high density polyethylene, and the copolymers being ethylene vinyl acetate (claim 8).

s 1-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guigner et al. (EP 3015314) [hereinafter Guigner].
	Guigner discloses a moulded inner dash trim part for a vehicle for a vehicle (Fig. 1; abstract), comprising a porous fibrous layer comprising fibers and a thermoplastic binder (layer 10 or layer 30) laminated to an air permeable foil (film 20), wherein the fibers comprise conjugate frizzy fibers made of at least two sides with a difference between the two sides inducing an intrinsic permanent frizzy or curved shape in a random three-dimensional form (paragraphs [0046-0061]; claim 14), and wherein the air permeable foil has an airflow resistance between 30-75% of the total airflow resistance of the trim part (claim 3).
	Regarding claim 2, Guigner discloses wherein the frizzy fibers are hollow (paragraph [0059]).
	Regarding claim 3, Guigner discloses the total airflow resistance of the trim part being between 500 and 6000 Ns.m-3 (paragraphs [0070-0071]).
	Regarding claim 4, Guigner discloses the frizzy fibers being made of at least one material selected from the group consisting of polyamide (polyamide 6 or polyamide 6.6), polyethylene, polypropylene and polyester (polyethylene terephthalate or polybutylene terephthalate) (claim 13).  
	Regarding claim 5, Guigner discloses the binder being made of at least one of the materials selected from the group consisting of polyester (polyethylene terephthalate), copolymers of polyester, polyolefin, polypropylene, polyethylene, polylactic acid and polyamide (polyamide 6 or polyamide 66) (claim 11).
	Regarding claim 6, Guigner discloses the porous fibrous layer having an area weight between 200 and 2000 g.m-2 (paragraphs [0028], [0030] and [0032]).

	Regarding claim 8, Guigner discloses the fibrous layer consisting of 10 to 40% of binder, 10 to 70% of filler fibers, and 10 to 70% of frizzy fibers, and wherein the total amount adds to 100% by weight (paragraph [0025]; claim 5).
	Regarding claim 10, Guigner discloses the fibers comprising polyamide (nylon), polyamide 6, polyamide 6.6, polyester, polyethylene terephthalate, polybutylene terephthalate, polyolefin, polypropylene, and polyethylene such as copolymers of polyethylene (claim 13).
 	Regarding claim 11, Guigner discloses the filler fibers comprising reclaimed fibers made of at least one material selected from the group consisting of cotton shoddy, synthetic shoddy, polyester shoddy, natural fiber shoddy and mixed synthetic fiber (claim 12).
	Regarding claim 12, Guigner discloses the foil (film) comprising at least one polymer or copolymers selected from the group consisting of ethylene vinyl acetate, linear low density polyethylene, polyethylene, and linear low density polyethylene (claim 9).
	Regarding claim 13, Guigner discloses an air permeable decorative layer adjacent to the foil (paragraph [0082]; claim 15).
Regarding claim 17, Guigner discloses the polyamide being polyamide 6 or polyamide 66, the polyester is comprised of copolymers thereof, polyethylene terephthalate or polybutylene terephthalate, and wherein the polyethylene is a copolymer thereof (claim 13).
Regarding claim 18, Guigner discloses the polyester is polyethylene terephthalate, copolymers of polyester, and wherein the polyamide is polyamide 6 or polyamide 66 (claim 11).


Regarding claim 20, Guigner discloses the polyolefin being a polyethylene, low density polyethylene, linear low density polyethylene or high density polyethylene, and the copolymers being ethylene vinyl acetate (claim 9).

    Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive.
Applicant argues that “claim 1 of the instant application is directed to the air permeability of the foil alone. Because Guigner_WO does not specifically delineate the AFR of the intermediate film, it fails to teach this element. The other portions of Guigner_WO the Examiner points to also fail to teach this element of claim 1”.
	This argument is not deemed persuasive. Guigner (WO 2016066640) and (EP 3015314) may not specifically teach the airflow resistance of the air permeable foil alone, however, Guigner teaches the airflow resistance of the top fibrous layer and the air permeable foil (intermediate) layer together representing at least 55% of the overall airflow resistance of the multilayer, preferably between 65% and 80% of the overall AFR of the multilayer (see claim 3 of EP3015314 and claim 2 of WO2016066640). Guigner also teaches the air flow resistance of the air permeable foil (intermediate) layer being higher than the air flow resistance of the fibrous layers (see claim 4 of EP3015314 and claim 3 of WO2016066640). Thus, in order for the airflow resistance of the top fibrous layer and the air permeable foil layer together to be between 65% 
For the reasons above, claim 1 is anticipated by Guigner (WO 2016066640) and (EP 3015314), and claims 2-13 and 17-20, which depend from claim 1, are also anticipated by Guigner (WO 2016066640) and (EP 3015314).

Allowable Subject Matter
Claim 21 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art, Guigner (WO2016066640) and (EP3015314), fails to teach or suggest a moulded inner dash trim part for a vehicle consisting of a porous fibrous layer comprising fibers and a thermoplastic binder laminated to an air permeable foil, wherein the fibers comprise conjugate frizzy fibers made of at least two sides with a difference between the two sides inducing an intrinsic permanent frizzy or curved shape in a random three-dimensional form, and wherein the air permeable foil has an airflow resistance between 30-75% of the total airflow resistance of the trim part.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781